Exhibit 10.74

SUMMARY OF ANNUAL CASH INCENTIVE BONUS AWARDS,

LONG-TERM PERFORMANCE AWARDS, STOCK OPTIONS AND RESTRICTED COMMON

SHARES GRANTED IN FISCAL 2016 FOR NAMED EXECUTIVE OFFICERS

Annual Cash Incentive Bonus Awards Granted In Fiscal 2016

The following table sets forth the annual cash incentive bonus awards granted to
the following named executive officers (“NEOs”) of Worthington Industries, Inc.
(the “Company”) under the Worthington Industries, Inc. Annual Incentive Plan for
Executives for the twelve-month performance period ending May 31, 2016:

Annual Cash Incentive Bonus Awards Granted for Fiscal 2016

 

Name

   Annual Cash Incentive Bonus Awards for Twelve-Month
Performance Period Ending May 31,  2016 (1)        Threshold ($)      Target ($)
     Maximum ($)  

John P. McConnell

     442,900         885,800         1,771,600   

B. Andrew Rose

     251,835         503,670         1,007,340   

Mark A. Russell

     318,270         636,540         1,273,080   

Andrew J. Billman

     185,658         371,315         742,630   

Geoffrey G. Gilmore

     225,000         450,000         900,000   

 

(1)

Payouts which can be earned under these annual cash incentive bonus awards are
generally tied to achieving specified levels (threshold, target and maximum) of
corporate EVA and EPS for the twelve-month performance period with each
performance measure carrying a 50% weighting. For Mr. Billman and Mr. Gilmore,
business unit executives, the corporate EPS measure carries a 20% weighting, the
applicable business unit EOI carries a 30% weighting, and the business unit EVA
carries a 50% weighting. For all calculations, restructuring charges and
non-recurring items are excluded and EPS and the Steel Processing business unit
EOI results are adjusted to eliminate the impact of FIFO gains and losses. If
the performance level falls between threshold and target or between target and
maximum, the award is prorated. If threshold levels are not reached for any
performance measure, no annual cash incentive bonus will be paid. Annual cash
incentive bonus award payouts earned will be made within a reasonable time
following the end of the performance period. In the event of a change in control
of the Company (followed by actual or constructive termination of an NEO’s
employment during the performance period), the annual cash incentive bonus award
would be considered to be earned at target and payable as of the date of
termination of employment.

 

1



--------------------------------------------------------------------------------

Long-Term Performance Awards, Option Awards and Restricted Common Share Awards
Granted in Fiscal 2016

The following table sets forth the long-term performance awards (consisting of
cash performance awards and performance share awards) for the three-fiscal-year
period ending May 31, 2018 and the option and restricted common share awards
granted to the NEOs in the fiscal year ending May 31, 2016 (“Fiscal 2016).

Long-Term Performance Awards, Option Awards and Restricted Common Share Awards
Granted in Fiscal 2016

 

Name

  Long-Term Cash Performance Awards for  Three-
Fiscal-Year Period Ending May 31, 2018 (1)    
Long-Term Performance Share Awards  for Three-Fiscal-
Year Period Ending May 31, 2018 (1)     Option
Awards:
Number of
Common
Shares
Underlying
Options (2)     Exercise
or Base
Price of
Option
Awards
($/Share) (2)     Restricted
Common
Share
Awards     Threshold
($)     Target
($)     Maximum
($)     Threshold
(# of
Common
Shares)     Target
(# of
Common
Shares)     Maximum
(# of
Common
Shares)        

John P. McConnell

    500,000        1,000,000        2,000,000        10,000        20,000       
40,000        35,000        30.92        30,000 (3) 

B. Andrew Rose

    300,000        600,000        1,200,000        5,000        10,000       
20,000        17,000        30.92        16,000 (3) 

Mark A. Russell

    300,000        600,000        1,200,000        5,000        10,000       
20,000        17,000        30.92        16,000 (3) 

Andrew J. Billman

    150,000        300,000        600,000        2,500        5,000       
10,000        8,500        30.92        8,000 (3) 

Geoffrey G. Gilmore

    150,000        300,000        600,000        2,500        5,000       
10,000        8,500        30.92        8,500 (3) 

 

(1)

These columns show the potential payouts under the long-term cash performance
awards and the long-term performance share awards granted to the NEOs under the
1997 LTIP for the three-fiscal-year performance period from June 1, 2015 to
May 31, 2018. Payouts of long-term cash performance awards and long-term
performance share awards for corporate executives are tied to achieving
specified levels (threshold, target and maximum) of cumulative corporate EVA for
the three-fiscal-year performance period and EPS growth over that performance
period, with each performance measure carrying a 50% weighting. For Mr. Gilmore,
a Steel Processing business unit executive, and for Mr. Billman, a Pressure
Cylinders business unit executive, the cumulative corporate EVA and EPS growth
measures together carry a 50% weighting, and the applicable business unit EOI
targets are weighted 50%. In all calculations, restructuring charges and
non-recurring items are excluded, and EPS and Steel Processing business unit EOI
results are adjusted to eliminate the impact of FIFO gains or losses. No awards
are paid or distributed if none of the three-fiscal-year threshold financial
measures are met. If the performance levels fall between threshold and target or
between target and maximum, the award is prorated.

(2)

Effective June 26, 2015, under the 2010 Stock Option Plan, the NEOs were granted
non-qualified stock options with respect to the number of common shares shown,
with an exercise price equal to $30.92, the fair market value of the underlying
common shares on the date of grant. The options become exercisable over three
years in increments of 33% per year on each anniversary of their grant date.

(3)

These annual time-vested restricted common share awards were granted effective
June 26, 2015 under the 1997 LTIP.

 

2